[Cite as State ex rel. Bennett v. Dayton Pub. Schools Bd. of Edn., 2021-Ohio-3119.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

                                                        :
 STATE OF OHIO, EX REL. JAMEKA                          :
 BENNETT, et al.                                        :    Appellate Case Nos. 28981
                                                        :                     28982
         Plaintiffs-Appellants                          :                     28983
                                                        :                     28984
 v.                                                     :
                                                        :    Trial Court Case Nos. 2018-CV-5436
 BOARD OF EDUCATION OF THE                              :                       2018-CV-5437
 DAYTON PUBLIC SCHOOLS                                  :                       2018-CV-5438
                                                                                2018-CV-5439
         Defendant-Appellee
                                                             (Civil Appeal from
                                                             Common Pleas Court)

                                               ...........

                                               OPINION

                          Rendered on the 10th day of September, 2021.

                                               ...........

JULIUS L. CARTER, Atty. Reg. No. 0084170, 130 West Second Street, Suite 1622,
Dayton, Ohio 45402
      Attorney for Plaintiffs-Appellants

BRODI J. CONOVER, Atty. Reg. No. 0092082 & ALEXANDER L. EWING, Atty. Reg. No.
0083934, 3300 Great American Tower, 301 East Fourth Street, Cincinnati, Ohio 45202
     Attorneys for Defendant-Appellee

                                              .............
                                                                                             -2-



HALL, J.

       {¶ 1} The appellants, four former supervisors with Dayton Public Schools, appeal

from the trial court’s entry of summary judgment in favor of the appellee Board of

Education on their complaints for declaratory judgment and a writ of mandamus

reinstating their employment following a reduction in force involving the school district.

       {¶ 2} The appellants advance two assignments of error. First, they challenge the

trial court’s entry of summary judgment in favor of the Dayton Public Schools Board of

Education. Second, they contend the trial court erred in its summary judgment ruling by

failing to address “all the claims of all the parties.”

       {¶ 3} The appellants are Jameka Bennett, Erica Dowell-Evans, Richard Knight,

and the administrator of the estate of Mychelle Brown.1 In May 2016, they signed new

two-year contracts to continue their employment in the position of “Transportation

Supervisor II” in the school district’s transportation department, which included the

district’s yellow school buses. Although the appellants’ duties differed, they all were

involved with supervising the district’s school bus drivers. Shortly after the appellants

signed their new contracts, the Board of Education hired a new superintendent, Rhonda

Corr. Due to long-term declining enrollment and a corresponding loss of funding, Corr

recommended streamlining operations within the school district and reducing or

eliminating positions through reorganization and consolidation. Ultimately, approximately

20 administrators were recommended to have their contracts suspended as part of a


1 After this appeal was filed, one of the appellants, Mychelle Brown, passed away.
Following a suggestion of death, we substituted Maria L. Shinn, Administrator of Brown’s
estate, as a party in Brown’s place. For purposes of our analysis herein, references to the
“appellants” still mean Bennett, Dowell-Evans, Knight, and Brown.
                                                                                            -3-


district-wide reduction in force (RIF). Included in that number were the four appellants.

       {¶ 4} At the time of the proposed RIF, the transportation department was in

undisputed disarray. Problems included chronic understaffing of bus drivers, aging buses,

and poor route design. The school district was inundated with calls from parents

complaining about their children being picked up late or not at all. The appellants

frequently were forced to abandon their supervisory roles to substitute for absent bus

drivers. Part of Corr’s original strategy was to outsource supervision of the transportation

department to a third-party vendor. The Board of Education rejected outsourcing and

settled on district-wide reorganization that included a RIF.

       {¶ 5} In late October 2016, the appellants were informed of the plan to abolish their

positions and to suspend their contracts. They received notice that the Board of Education

intended to vote on the recommended RIF at its November 17, 2016 meeting. Thereafter,

the school district issued revised letters to the appellants on November 8, 2016, advising

them that the vote would occur on either that same day, November 8, 2016, or on

November 17, 2016. There is a dispute about whether this letter was hand-delivered to

the appellants or mailed to them. In any event, the Board voted on November 8, 2016, to

abolish the appellants’ positions effective November 18, 2016.

       {¶ 6} As   part   of   Superintendent    Corr’s   restructuring   plan,   Associate

Superintendent Sheila Burton created the Transportation and Fleet Services Department.

Unlike the former transportation department, which included just yellow school buses, this

new department covered all district-owned vehicles. Burton also placed a dedicated call

center in the new department. In addition, she brought training, compliance, and

evaluation programs into the Transportation and Fleet Services Department. After the
                                                                                               -4-


reorganization, the school district posted vacancy announcements in late December 2016

for the newly created positions of Associate Director of Transportation and Fleet Services.

The job description differed from the job description for the old Transportation Supervisor

II position. As described in the posting, the new positions included more responsibilities

and came with a higher salary. Although the appellants had “recall” rights for two years

following the RIF, the school district did not notify them. Instead, the school district initially

hired three other people to fill the new positions. Shortly thereafter, the district added a

fourth person to fill a fourth position. The people hired into the new Associate Director of

Transportation and Fleet Services positions included bus drivers who had been under the

supervision of the appellants, a dispatcher, and a mechanic.

       {¶ 7} In November 2018, the appellants filed separate complaints against the

Board of Education, alleging both that their contracts improperly had been suspended

and that they should have been recalled into the newly created positions. They sought

declaratory judgment and a writ of mandamus restoring them to their prior positions and

ordering them to be given new contracts in the position of Associate Director of

Transportation and Fleet Services. The four cases were consolidated below. Following

extensive discovery, the parties filed motions for summary judgment. In an April 21, 2020

ruling, the trial court entered summary judgment in favor of the Board of Education in

each case. It reasoned as follows:

               In this case, the parties appear to agree that the Plaintiffs were “other

       administrators” as defined by R.C. 3319.02. Further, it is undisputed that

       R.C. 3317.171 gives the Board the authority to adopt an administrative

       personnel suspension policy. However, because the Board has adopted
                                                                                    -5-


such a policy, no administrator employment contract may be suspended

except pursuant to the policy. The parties’ disagreement relates to whether

the Board complied with the RIF Policy in suspending the Plaintiffs’

contracts.

       Plaintiffs argue that the Associate Director position is essentially the

same as the Transportation Supervisor II position, and thus the RIF policy

required the Board to notify Plaintiffs via mail about the vacant job positions

before offering the positions to anyone else. On the other hand, the Board

argues that it was only required to mail Plaintiffs about vacant positions for

which they are qualified, and that the Associate Director positions had an

expanded role with added responsibility, and therefore it followed its policy

and the law in suspending Plaintiffs’ contracts.

       Upon cross referencing the job descriptions provided by the

Plaintiffs, the Court finds that the essential duties of an Associate Director

substantially differed from the essential duties of Transportation Supervisor

II. Under the latter position, the list of duties consisted of nearly half a page

and mostly involved the management, direction, and supervision of bus

drivers. Conversely, the list of essential duties for Associate Director is

nearly two pages long and clearly illustrates a position with an expanded

role with more responsibilities. For instance, in addition to the management

and supervision of bus drivers, the Associate Director was responsible for

supervising the operation efficiency of all District vehicles and not just the

yellow school buses. They had authority to purchase, maintain and dispose
                                                                                    -6-


of the District’s motor fleet. They also were responsible for working with the

Director in developing policies, rules and regulations within the department.

Finally, the Court notes that the salary listed in the last administrator

contract for each Plaintiff amounted to $52,987, while the starting salary for

Associate Director is $65,825.

       The Plaintiffs argue that the Associate Director position only appears

different from the Transportation Supervisor II position because the

Transportation Supervisor II position had evolved over time. However, the

only evidence to support this assertion is Plaintiffs’ affidavit testimony. Also,

the Plaintiffs point out that shortly after they were disciplined for misuse of

District vehicles, the Transportation Supervisor II position was abolished. In

other words, it appears Plaintiffs are arguing that the Board used the RIF as

an excuse to terminate their employment. However, the Court finds that

Plaintiffs’ discipline history has no significance on the outcome of this case.

Even if this Court were to assume arguendo that the Board was just looking

for a convenient excuse to discharge Plaintiffs, the law allows the Board to

suspend administrator contracts so long as it is done pursuant to the RIF

Policy. The Board apparently did not believe Plaintiffs were qualified for the

more advanced role of Associate Director, so they did not notify Plaintiffs

about the positions. The RIF Policy only requires the Board to notify

Plaintiffs about job vacancies for which they are qualified. Therefore, the

Court concludes that the Board complied with the RIF Policy in suspending

Plaintiffs’ contracts.
                                                                                          -7-


(April 21, 2020 Decision, Order, and Entry at 5-6.)

       {¶ 8} In their first assignment of error, the appellants challenge the trial court’s

entry of summary judgment against them. The appellants correctly note that they held

written “administrator” contracts pursuant to R.C. 3319.02, which covers non-licensed

supervisors and management-level employees. Another provision, R.C. 3319.171,

authorizes a school board to adopt its own policies for the suspension of administrator

contracts as part of a RIF. If such a policy is adopted, it must include the following:

       (1) One or more reasons that a board may consider for suspending any

       contract of employment entered into under section 3319.02 of the Revised

       Code. A reason for such suspension may include the financial conditions of

       the school district or educational service center.

       (2) Procedures for determining the order of suspension of contracts within

       the employment service areas affected;

       (3) Provisions requiring a right of restoration for employees whose contracts

       of employment are suspended under the policy if and when any positions

       become vacant or are created for which any of them are or become

       qualified.

R.C. 3319.171(B)(1), (2), and (3).

       {¶ 9} Consistent with R.C. 3319.171, the Board of Education adopted a policy in

2009 governing the suspension of administrator contracts. The policy, which was entitled

“Reduction in Professional Staff Workforce,” authorized the suspension of administrator

contracts   for     reasons   including   decreased   enrollment   of   students,   financial

considerations, and organizational restructuring. It also provided procedures for
                                                                                       -8-


determining the order of suspension. Finally, it provided as follows with regard to R.C.

3119.171(B)(3)’s requirement that affected employees have a right of restoration:

      When any positions become vacant or are created for which professional

      staff are or become qualified, the following provisions will be followed to

      restore professional staff.

      1. The Human Resources Department will maintain a list of employees

          whose contracts are suspended under this policy. When an employee’s

          contract is suspended, the employee’s name and current mailing

          address shall appear on such list and shall remain on such list for a

          period of up to two years from the last day of work, except for when the

          employee is restored to work during the two-year period, as further

          explained below.

      2. All vacant and approved position job postings will be mailed to

          employees whose names appear on the above-described list.

      3. Employees placed on the list are solely responsible to maintain a current

          mailing address at all times with the Human Resources office and are

          solely responsible to make sure their current mailing address appears

          on the above-described list.

      4. Once the professional staff member returns to work in any position with

          the Board, the employee’s name will be permanently removed from the

          list. Thus, no further job posting mailings will be sent to such employee.

          And, the Board obligations to restore the professional staff member

          under this policy will end upon the date the employee returns back to
                                                                                           -9-


          work for the Board.

       5. At the expiration of two years, if the employee is still not restored to work

          with the Board in any position, the employee’s name will be removed

          from such list and the right to restoration under this policy will end.

       6. The same factors used to determine reductions and reassignment of

          staff will be considered in determining who will be awarded vacant or

          created positions for which an employee holding a suspended contract

          is qualified.

(Defendant-Respondent’s February 11, 2020 Summary Judgment Motion at Exh. A.)

       {¶ 10} Here the appellants do not dispute the Board of Education’s right to

implement a RIF. They argue, however, that no RIF occurred with regard to their positions

in the transportation department because those positions were not abolished. But even

assuming that a true RIF occurred, the appellants further argue that they had a right to

be recalled into any position for which they were qualified. The appellants assert that the

school district improperly failed to create a recall list, to notify them of the new Associate

Director of Transportation and Fleet Services positions, and to recall them into those

positions. Although the job description for the new positions differed from the old

Transportation Supervisor II job description, the appellants contend their old job

description was outdated and that their actual responsibilities had evolved and expanded.

The appellants further contend that they presented evidence establishing a genuine issue

of material fact as to whether they were qualified for the new positions. Therefore, they

argue that the Board of Education was not entitled to summary judgment on the basis

that they were unqualified for the new jobs.
                                                                                         -10-


       {¶ 11} Under Civ.R. 56, a trial court may enter summary judgment for the moving

party “if there are no genuine issues of material fact remaining to be litigated, the moving

party is entitled to judgment as a matter of law, and reasonable minds can come to only

one conclusion, and that conclusion is adverse to the nonmoving party, who is entitled to

have the evidence construed most strongly in his favor.” (Citation omitted.) Smith v. Five

Rivers MetroParks, 134 Ohio App.3d 754, 760, 732 N.E.2d 422 (2d Dist. 1999). “We

review summary judgment decisions de novo, which means that we apply the same

standards as the trial court.” (Citations omitted.) GNFH, Inc. v. W. Am. Ins. Co., 172 Ohio

App.3d 127, 2007-Ohio-2722, 873 N.E.2d 345, ¶ 16 (2d Dist.).

       {¶ 12} With the foregoing standards in mind, we find a genuine issue of material

fact as to whether the appellants’ positions were eliminated through a RIF involving the

transportation department. There is no dispute that Dayton City Schools was experiencing

declining enrollment and a corresponding loss of funding. Largely for these reasons, a

recommendation was made that the Board of Education restructure and downsize the

school district’s administrative workforce, including but not limited to the transportation

department.2 (Corr depo. at 40-41.) Under the Board’s policy, declining enrollment, loss

of funding, and restructuring constitute valid reasons for a RIF.

       {¶ 13} With regard to the transportation department, however, the record fails to

establish that the declining enrollment and loss of funding adversely affected the school

district’s transportation of students. In her deposition, Associate Superintendent Burton



2 Prior to adopting a RIF plan, school district leaders had discussed abolishing the entire
transportation department and outsourcing transportation to a third-party vendor. (Corr
depo. at 43.) But that idea “never got any traction” because the Board of Education
opposed it. (Id.)
                                                                                          -11-


explained: “Even though we’re losing students in [Dayton Public Schools], it doesn’t mean

we’re losing them for transportation, because we transport students who are non-DPS

students. * * * [E]ven though you leave our district, you go to a charter, we still transport

you.” (Burton depo. at 23.) We note too that the new Associate Director of Transportation

and Fleet Services positions paid significantly more than the old Transportation Director

II positions. We see no cost savings given that the Board of Education quickly replaced

the four appellants after the RIF by hiring four new people to fill the higher-paid Associate

Director of Transportation and Fleet Services positions.

       {¶ 14} A RIF in the transportation department still might have been permissible as

part of the broader restructuring plan within Dayton City Schools. Here, however, the

school district employed the four appellants in the position of Transportation Supervisor

II prior to the RIF. Within months after the RIF, the Board of Education had filled four new

Associate Director of Transportation and Fleet Services positions. The Board argues that

a RIF occurred because the new positions involved expanded responsibilities as part of

the district-wide restructuring. This might be true if the new and expanded duties of the

Associate Director of Transportation and Fleet Services positions were taken from some

other employee who was terminated in the RIF. In such a case, the restructuring would

result in a demonstrable reduction in force.

       {¶ 15} In the proceedings below, however, the appellants disputed whether their

old Transportation Supervisor II positions had been abolished or even revised. The

appellants separately averred, among other things, that they had reviewed the position

description and vacancy announcement for the Associate Director of Transportation and

Fleet Services position. They also averred that the duties described in the vacancy
                                                                                         -12-


announcement appeared to be the same duties they were performing, or had performed,

prior to their termination. They further averred that they previously had supervised three

people hired into the new position and could perform all of the duties identified by those

new employees. (Bennett, Dowell-Evans, Brown, and Knight Affidavits accompanying

Plaintiffs-Relators’ March 23, 2020 Response Opposing Defendant-Respondent’s Motion

for Summary Judgment.)

       {¶ 16} Based on the appellants’ affidavits, a trier of fact reasonably could find that

the school district did not abolish their positions in the RIF and subsequently create

revised positions. Rather, according to the appellants, the school district renamed their

old Transportation Supervisor II positions and created a new job description for the

position of Associate Director of Transportation and Fleet Services that reflected what

they already had been doing. If the four appellants’ affidavits are credited, then the Board

of Education simply suspended their administrator contracts, purportedly as part of the

district-wide RIF, and promptly hired four new people to perform the same duties the

appellants had been performing.

       {¶ 17} The record also contains testimony from which a trier of fact reasonably

could infer that the Board of Education had a motive for replacing the appellants with new

employees who performed essentially the same job. Board of Education member Sheila

Taylor expressed her belief that the transportation supervisors were included in the RIF

“because the department was in such disarray.” (Taylor depo. at 50.) She attributed the

decision to eliminate the appellants’ positions to “all the chaos that was going on in that

department” and a need “to change the atmosphere[.]” (Id. at 26.) Board of Education

member John McManus described the transportation department before the RIF as
                                                                                          -13-


“beyond dysfunctional” and “an embarrassment.” (McManus depo. at 21.) He

acknowledged having “discussions amongst the Board Members about getting rid of the

transportation supervision because of all the issues that were going on[.]” (Id. at 37-38.)

McManus recalled understanding that departments that lost supervisors, including the

transportation department, “would have a replacement” and “new supervisors would

come in” so that “the ordinary course of business could be maintained.” (Id. at 38.) With

regard to the transportation department in particular, McManus stated that it “could not

get any worse” than it was when the four appellants were employed. (Id. at 40.) He added

that “[l]osing the leadership that was in transportation was not going to negatively [a]ffect

transportation because it was in such a state of mismanagement.” (Id.) For that reason,

McManus “didn’t shed a tear” when he saw the names on the RIF list. (Id. at 49.) Based

on our review of the entire record, and construing the evidence in a light most favorable

to the appellants, we believe a trier of fact reasonably could find that the district-wide RIF

was used to rid the transportation department of them. The record supports a reasonable

inference that the appellants’ inclusion in the RIF was a matter of housecleaning rather

than reducing headcount.

       {¶ 18} Finally, we note our inability to identify any other Dayton City Schools

administrator whose employment was terminated as a result of the restructuring that

purportedly resulted in the new Associate Director of Transportation and Fleet Services

position being given additional responsibilities. In other words, even if the newly created

position did involve some added responsibilities, it does not appear that those

responsibilities were taken from another employee who was eliminated by the RIF.

       {¶ 19} For all of the foregoing reasons, a trier of fact reasonably could conclude
                                                                                         -14-


that no true reduction in force occurred as far as the appellants were concerned.

Construing the evidence in a light most favorable to the appellants, we find a genuine

issue of material fact on that issue.

       {¶ 20} Even assuming, arguendo, that a true RIF did occur in the transportation

department, we also find a genuine issue of material fact as to whether the appellants

had restoration or “recall” rights to the new Associate Director of Transportation and Fleet

Services jobs. Associate Superintendent Sheila Burton testified that she assumed

responsibility for the revised transportation department after the RIF and played a role in

developing the new Associate Director of Transportation and Fleet Services positions.

(Burton depo. at 25, 29.) She determined that these new positions “would have to have

some different job responsibilities.” (Id. at 30.) In particular, the new positions included

supervision of all district-owned vehicles, not just school buses. Burton also added

attendance at the 18-month training course to learn “what it took to be a transportation

director” and to know “how to manage and lead individuals.” (Id. at 31.) Burton explained

that for the most part the newly hired individuals were able to perform the tasks assigned

to them when hired. The additional training was to teach them how to do each other’s

jobs in case that became necessary. (Id. at 49-53.) Finally, Burton mentioned dividing

various job responsibilities between the new associate directors based on their skills and

strengths. (Id. at 31-33, 49-53.)

       {¶ 21} Executive Director of Human Resources Judith Spulock testified that recall

rights existed only “if the same exact position” was reestablished. (Spurlock depo. at 37.)

In Spurlock’s opinion, the appellants were not entitled to be recalled because the

Transportation Supervisor II positions from which they had been “RIFed” were not
                                                                                          -15-


reestablished. (Id. at 37-38.) Spurlock believed that employees impacted by the RIF had

no right to be recalled into non-identical positions even if they were qualified. (Id. at 38.)

In her opinion, employees who lost their jobs through the RIF had no right even to be

notified of job openings unless the open position was the exact same one from which they

had been removed. (Id. at 46.)

       {¶ 22} Andrae Hicks, who served under Spurlock in human resources, testified that

he worked on preparing job postings in the two-year period following the RIF, and he

never heard anything about any of the postings being sent to employees who had lost

their jobs in the downsizing. (Hicks depo. at 91-92.) Spurlock herself admitted that the job

posting for the new Associate Director of Transportation and Fleet Services positions was

not sent to the appellants. (Spurlock depo. 103-104.) Despite her position as the head of

the department responsible for the new job postings and the recall list, Spurlock admitted

not even knowing whether the appellants were qualified for the Associate Director of

Transportation and Fleet Services positions. (Id. at 48-49.)

       {¶ 23} Board of Education member John McManus also remembered being told

“that the job descriptions and the duties of the [Associate Director of Transportation and

Fleet Services] job were going to be different because of a restructuring; and, therefore,

right to recall was not applicable.” (McManus depo. at 58-59.) On the other hand, Board

of Education member Sheila Taylor believed that the appellants at least would have the

opportunity to apply for the newly-created positions along with anyone else who was

interested. (Taylor depo. at 28-36.) Taylor expressed her opinion that the appellants had

recall rights because they were not fired for cause. Instead, the entire transportation

department “was being looked at” as part of the RIF restructuring. (Id. at 76.)
                                                                                           -16-


       {¶ 24} Based on the record before us, a trier of fact reasonably could find that the

appellants were not even considered for the new Associate Director of Transportation

and Fleet Services positions. As set forth above, the record contains evidence that they

were not informed of the new positions, human resources head Spurlock testified that the

appellants were not entitled to be recalled because their old positions were not identical

to the new ones, and Spurlock did not even know whether the appellants were qualified

for the new positions. Construed most strongly in the appellants’ favor, this evidence

suggests that the appellants were not considered as candidates for the new positions.

       {¶ 25} Under R.C. 3319.171(B)(3), however, the Dayton City Schools’ RIF policy

was obligated to include “[p]rovisions requiring a right of restoration for employees whose

contracts of employment are suspended under the policy if and when any positions

become vacant or are created for which any of them are or become qualified.” R.C.

3319.171(B)(1), (2), and (3). Contrary to the view of Spurlock and other school-district

representatives, the appellants’ recall rights were required by statute to extend to any

available positions for which they were or became qualified. In accordance with this

requirement, the Dayton City Schools’ RIF recall policy states that it applies “[w]hen any

positions become vacant or are created for which professional staff are or become

qualified[.]” It further provides that “[a]ll vacant and approved position job postings will be

mailed to employees whose names appear” on the recall list. It also addresses employees

being “restored to work” within two years “in any position.” (Defendant-Respondent’s

February 11, 2010 Summary Judgment Motion at Exh. A.) We note too that a Dayton

Public Schools information packet advised that administrative staff who lost their jobs

through the RIF were entitled to apply for any posted position for which the affected
                                                                                          -17-


administrators believed they were qualified. (Plaintiffs-Relators March 23, 2020

Response Opposing Summary Judgment at Exh. 26.) Consequently, the appellants’

recall rights turn on whether they were qualified for the new Associate Director of

Transportation and Fleet Services positions, not on whether the new positions were

identical to the old Transportation Supervisor II positions.

       {¶ 26} On appeal, the Board of Education suggests that the appellants were not

recalled into the new positions because they were unqualified. In its appellate brief,

however, the Board cites no deposition testimony or other evidence from anyone stating

that the appellants in fact were not qualified. It its April 21, 2020 summary-judgment ruling

the trial court stated that “[t]he Board apparently did not believe Plaintiffs were qualified

for the more advanced role of Associate Director, so they did not notify Plaintiffs about

the positions.” We conclude there is at least a genuine issue of material fact in regard to

whether the appellants were qualified. As we have explained, the record supports a

finding that the appellants were not recalled—or even considered for recall—because the

new positions were not identical to their old positions. This is essentially what human

resources head Spurlock said when she admitted not knowing whether appellants were

qualified for the new jobs and explained that they had no recall rights, regardless of their

qualifications, because such rights existed only “if the same exact position” was

reestablished. (Spurlock depo. at 37, 48-49.)

       {¶ 27} Based on the language of R.C. 3319.171(B)(3) and the Board of

Education’s RIF recall policy, the critical issue is whether the appellants were qualified to

fill the Associate Director of Transportation and Fleet Services positions. The trial court’s

ruling compared the position description for Transportation Supervisor II and Associate
                                                                                          -18-


Director of Transportation and Fleet Services and concluded that the latter position

involved an “expanded role with more responsibilities” and higher pay. Based on the

differences in the two positions on paper, the trial court appears to have found that the

appellants were not qualified for the new jobs as a matter of law. In reaching this

conclusion, it did not consider the appellants’ argument that the Transportation Supervisor

II positions had evolved over time and included responsibilities greater than those

mentioned in their job description. The trial court stated that the only evidence supporting

the appellants’ claim that their jobs had evolved over time was their own affidavits.

       {¶ 28} Construing the evidence in a light most favorable to the appellants, we

believe a genuine issue of material fact exists as to whether they were qualified for the

Associate Director of Transportation and Fleet Services positions. Notably, the appellants

filed their own detailed affidavits in the proceedings below addressing their experience

and qualifications for the new positions. Appellant Bennett’s affidavit states in part:

       7. I was capable of successfully performing all the duties of my position

       when my contract was suspended in 2016.

       8. I was capable of replacing the other Transportation Supervisor II positions

       whenever one of my co-workers was unavailable in 2016.

                                           ***

       15. I was notified in the Reduction in Force meeting that all vacancy

       announcements would be mailed to my mailing address whenever a new

       position was posted for applicants.

       16. I never received any mailing of vacancy announcements from the

       Dayton Public Schools following my termination on November 18, 2016.
                                                                               -19-


17. I never received any recall notices and was never contacted by Dayton

Public Schools regarding my recall rights.

18. I have reviewed the position description of Associate Director of

Transportation and Fleet Services that was posted by Dayton Public

Schools on or about December of 2016.

19 The duties described in the vacancy announcement for Associate

Director of Transportation and Fleet Services position appear to be the

same duties that I was performing, or had performed, prior to my termination

on November 18, 2016.

20. Dayton Public Schools never contacted me about the Associate Director

of Transportation and Fleet Services position by recalling me or letting me

know of the Vacancy Announcement.

21. I was a supervisor for Torronce Jackson, Terrence Jackson, and Andrea

Ludd prior to my termination on November 18, 2016.

22. Torronce Jackson, Terrence Jackson, and Andrea Ludd were all

promoted to the position of Associate Director of Transportation and Fleet

Services during the period when I had recall rights.

                           ***

27. I was capable of receiving new training when my employment with

Dayton Public Schools was terminated on November 18, 2016, and I had

already supervised fleet vehicles.

28. I have reviewed the deposition transcript of Torronce Jackson, Terrence

Jackson, and Andrea Ludd and can perform all the duties they have
                                                                                     -20-


described for their positions.

29. I supervised the garage and all the mechanics during my time as a

Transportation Supervisor, prior to the RIF, and the Transportation

Department did all the maintenance on the fleet vehicles unless it was a

repair that required me to get an outside company to do the repair.

30. I was responsible for the registration and licensure of all the fleet

vehicles, prior to the RIF, and the Transportation Department has always

been responsible for the fleet vehicles since I was initially promoted to

Transportation Supervisor II.

31. I have received training through the State of Ohio intended for

transportation supervisors and covering many different areas of

transportation. My certificates from this training were turned in to the district.

32. The tier bells are set at the beginning of the school year and approved

by the Board of Education.

33. The Transportation Department had a call center that was part of the

department beginning in approximately the 2014-2015 school year, which

was supervised by Transportation Supervisor Mychelle Brown. The call

center was later moved to the central office downtown.

34. The Transportation Department had a PBX Operator that answered

calls when there was no call center at the facility, and she would route those

calls to the Director, Supervisors, or dispatcher.

35. I was responsible for training and compliance for all drivers within the

district. We have always had training and compliance requirements for the
                                                                                            -21-


       State of Ohio.

       36. I am an On Board Instructor and I trained Terrence Jackson to be an

       On Board Instructor for the district.

       37. I was contracted [sic] by Transportation Director Michael Rosenberger,

       after the RIF, and he requested that I assist him in doing the T-Reports

       required by the State of Ohio.

(Bennett   Affidavit accompanying Plaintiffs-Relators’ March 23, 2020 Response Opposing

Defendant-Respondent’s Motion for Summary Judgment.)

       {¶ 29} Appellants Dowell-Evans, Brown, and Knight provided similar affidavits. As

mentioned above, they averred that they had reviewed the position description and

vacancy announcement for the Associate Director of Transportation and Fleet Services

position. They also averred that the duties described in the vacancy announcement

appeared to be the same duties they were performing, or had performed, prior to their

termination. They further averred that they had supervised Torronce Jackson, Terrence

Jackson, and Andrea Ludd, who were hired at various times to fill vacant Associate

Director of Transportation and Fleet Services positions, and could perform all of the duties

identified by the Jackson brothers and Ludd as part of the new positions. Although the

trial court discounted these affidavits, apparently on the basis that they were self-serving,

we find them sufficiently detailed and specific to establish a genuine issue of material fact

regarding the appellants’ qualification for the new jobs. If the appellants testified at trial

consistent with their affidavits, a trier of fact reasonably could conclude that they were

qualified to fill the position of Associate Director of Transportation of Fleet Services.

       {¶ 30} We note too that the appellants’ affidavits are not the only evidence
                                                                                         -22-


supporting their claims. James Wallace served as Transportation Director and supervised

the appellants for several years until shortly before the RIF, when Mike Rosenberger

assumed the director’s position. In his deposition, Wallace testified that appellant Brown

primarily was responsible for supervising dispatchers, appellant Evans supervised the

“routers” and paraprofessionals, appellant Knight supervised transportation for parochial

and charter schools, and appellant Bennett supervised training and the mechanics.

(Wallace depo. at 60.) According to Wallace, each of the four appellants knew the full

“day-to-day operations” of the Transportation Department. They were capable of filling in

for each other and filling in for him. (Id. at 60-61.) Wallace also reviewed the position

description for the newly created Associate Director of Transportation and Fleet Services

positions. He opined that the appellants were capable of performing all of the listed duties.

(Id. at 86-87.) While serving as Transportation Director, Wallace also had supervised

brothers Terrance and Torronce Jackson as well as Andrea Ludd, all of whom had been

school bus drivers. (Id. at 88-89.) After the RIF, they were hired to fill vacant Associate

Director of Transportation and Fleet Services positions. Wallace was unaware of any

specialized knowledge they possessed related to those positions. (Id. at 89.)

       {¶ 31} When discussing one aspect of his own Associate Director of

Transportation and Fleet Services responsibilities, Terrance Jackson stated that

“anybody could do it.” (Terrance Jackson depo. at 24.) When asked what he had learned

about performing the Associate Director of Transportation and Fleet Services job after

being given it, Terrance Jackson responded that he “could go on forever.” (Id. at 27.)

When Terrance’s brother Torronce Jackson got his Associate Director of Transportation

and Fleet Services job, he had little prior management experience. (Torronce Jackson
                                                                                         -23-


depo. at 12.) Torronce Jackson testified that managing the entire fleet of school-district

vehicles was not significantly different than managing just the yellow school buses. (Id. at

23-25.) He explained that the only real difference was the yellow school buses requiring

more work because they had to be inspected. (Id.) He believed that someone who could

supervise school buses (i.e., the appellants) could supervise fleet vehicles. (Id.)

       {¶ 32} Finally, according to Superintendent Corr, applicants hired to fill the

Associate Director of Transportation and Fleet Services positions were all sent to an 18-

month training course “to know what it took to be a transportation director.” (Corr depo.

31-32.) She also sent them to leadership training “so they knew how to manage and lead

individuals[.]” (Id.) In her deposition, Associate Superintendent Burton clarified that newly

hired associate directors largely were able to perform the responsibilities assigned to

them when hired. The additional training was to enable them to perform one another’s

jobs. (Burton depo. at 49-53.) According to former Transportation Director Wallace,

however, the four appellants already knew how to perform each other’s jobs. And the

appellants’ affidavits support a finding that the new jobs functionally were the same as

their old jobs. Construed most strongly in the appellants’ favor, the evidence suggests

that the appellants were qualified for the new positions. We find a genuine issue of

material fact on that issue. The first assignment of error is sustained insofar as the trial

court erred in entering summary judgment for the Board of Education.3


3 The appellants also seem to suggest that the trial court should have entered summary
judgment in their favor on their complaints for declaratory judgment and a writ of
mandamus. In the conclusion of their brief, they appear to ask us to remand with
instructions for the trial court to issue the requested writ. We note, however, that the
appellants’ assignment of error is limited to the trial court’s entry of summary judgment in
favor of the Board of Education. Therefore, we express no opinion as to whether the
appellants should have been granted summary judgment. In finding genuine issues of
                                                                                          -24-


       {¶ 33} In their second assignment of error, the appellants contend the trial court

erred in “failing to address all the claims and all the parties when deciding Summary

Judgment.” Although the appellants’ brief fails to argue this issue, we previously resolved

it in a March 5, 2021 Decision and Entry. In rejecting an argument that no final appealable

order existed, we held that the trial court did fully resolve all claims involving all parties

when it entered summary judgment in favor of the only defendant and against all of the

plaintiffs on all of their claims. Based on the reasoning set forth in our March 5, 2021

Decision and Entry, the second assignment of error is overruled.

       {¶ 34} Having sustained the appellants’ first assignment of error, we reverse the

trial court’s entry of summary judgment in each case in favor of the Board of Education

and remand the cases for further proceedings.

                                      .............



TUCKER, P.J. and EPLEY, J., concur.




Copies sent to:

Julius L. Carter
Brodi J. Conover
Alexander L. Ewing
Hon. Gregory F. Singer




material fact, we mean only that the record does not support the entry of judgment as a
matter of law in favor of the Board of Education, which is the only issue raised by the first
assignment of error.